*187ON REHEARING.
Adams, Ch. J.
The plaintiff insists that if there was error in the instruction held to be erroneous, it was error without prejudice, by reason of a special finding of the jury. Our attention is now called, for the first time, to this point. As the ruling made by us contains no had law, and especially as the ruling does not dispose of the case, but simply remands it for another trial, we are disposed to let it stand. We reach this conclusion the more readily because some of the members of the court are in doubt ndiether the evidence is sufficient to support the verdict. The writer, indeed, would he better pleased to put the reversal upon that ground. But the majority prefer to adhere to the opinion filed.